 
Mr. David Meck


Re:           Purchase of 12% Convertible Promissory Note


Dear Mr. Meck:


We make reference to that certain Note Purchase Agreement dated the date hereof
pursuant to which Tiga Energy Services, Inc. (the "Company") has agreed to sell
to you, and you have agreed to purchase from us (the "Purchase Agreement"), on
the terms and subject to conditions thereof, a Convertible Promissory Note in
the principal amount of $250,000 bearing interest at the rate of 12% per annum,
payable two years from the date hereof, subject to the terms and conditions
included therein (the "Note").


We appreciate your willingness to take the role of "lead investor" in a possible
sale of additional convertible promissory notes by us to third parties, and in
recognition of your commitment and as a further inducement to your purchase of
the Note, we hereby agree to issue to you the following warrants (collectively,
the "Warrants") to purchase shares of the Company's common stock, no par value
per share ("Common Stock"):


1. A warrant to purchase up to 250,000 shares of Common Stock for a period
commencing on the date hereof and expiring on the second anniversary of the date
hereof at an exercise price of $2.50 per share, the form of which is attached
hereto as Exhibit A (the "Two-Year Warrant");


2. A warrant to purchase up to 125,000 shares of Common Stock for a period
commencing on the date hereof and expiring on the date that is 180 days from the
date hereof at an exercise price of $2.00 per share, the form of which is
attached hereto as Exhibit B (the "Six-Month Warrant");


3. Upon exercise of the Six-Month Warrant and payment for the shares of Common
Stock issuable thereunder in accordance with the terms thereof, the Company
shall issue to you a Warrant to purchase up to 250,000 shares of Common Stock
for a period of two years commencing on the date on which you exercise the
Six-Month Warrant at an exercise price of $2.50 per share (the "Contingent
Warrant"), which shall be, in all material respects, identical to the Two-Year
Warrant, other than with respect to the term of exercise thereof.


We agree that the shares of Common Stock issuable upon exercise of the Warrants
("Warrant Shares") shall have the piggy back registration rights provided to you
in Section 4.7 of the Purchase Agreement with respect to the shares of Common
Stock issuable upon conversion of the Note and you agree that the piggy back
registration rights with respect to the Warrant Shares shall be subject to all
of the terms and conditions of said Section 4.7.


In connection with the issuance of the Warrants to you and the possible issuance
of Warrant Shares upon exercise of the Warrants, you hereby confirm, as if made
herein, all of the representations, warranties and covenants made by you in
Article 3 of the Purchase Agreement, which such representations, warranties and
covenants are incorporated herein by reference.


Please denote your acceptance of the terms hereof by countersigning this letter
agreement in the space provided therefor below.
 

 
TIGA ENERGY SERVICES, INC.
         
 
By:
/s/ Michael Hathaway       Name: Michael Hathaway       Title:   President      
   

 
AGREED TO AND ACCEPTED
THIS 16th DAY OF JUNE 2010
DAVID MECK


/s/ David Meck 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 